FILED
                            NOT FOR PUBLICATION                              FEB 20 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JIAQUAN WU,                                      No. 11-73040

              Petitioner,                        Agency No. A088-131-289

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 5, 2015**
                                Pasadena California

Before: PREGERSON and NGUYEN, Circuit Judges and CARR,*** Senior District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
      Petitioner Jiaquan Wu petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of his applications for asylum and withholding of

removal. We affirm.

      1. Substantial evidence supports the BIA’s conclusion that Wu failed to

demonstrate that he has been subject to past persecution or has a well-founded fear

of future persecution, which he must do in order to be granted asylum. Chinese

government officials physically harmed Wu on only one occasion, in 1990, for his

resistance to China’s family planning policies. This one incident is likely

insufficient to rise to the level of past persecution. See, e.g., Gu v. Gonzales, 454

F.3d 1014, 1019-21 (9th Cir. 2006); Prasad v. INS, 47 F.3d 336, 339 (9th Cir.

1995). Similarly, Wu did not suffer substantial economic deprivation as a result of

his run-in with authorities: five years after the incident, Wu was self-employed and

earning $85,000 USD annually. Reversal is not warranted on the grounds that the

BIA found Wu’s testimony lacked credibility because, in reviewing the IJ’s

decision, the BIA assumed credibility. Barraza Rivera v. INS, 913 F.2d 1443,

1449-50 (9th Cir. 1990).

      Wu’s claim that he has a well-founded fear of future persecution also fails: it

is unlikely his middle-aged wife, who has an IUD, will become pregnant again; his

resistance to Chinese family planning officials occurred more than twenty years
ago; and China does not have a pattern or practice of persecuting similarly-situated

Christians.

      2. The BIA did not err in denying Wu’s application for withholding of

removal. Because Wu failed to meet the “well-founded fear” of persecution

standard required to obtain asylum, he cannot meet the more stringent “clear

probability” standard necessary for withholding of removal eligibility. Ghaly v.

INS, 58 F.3d 1425, 1429 (9th Cir. 1995) (citing Arriaga-Barrientos v. INS, 925

F.2d 1177, 1180 (9th Cir. 1991)).

      AFFIRM.